Citation Nr: 1411388	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  13-17 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a pulmonary disorder.  

3.  Whether new and material evidence has been received to reopen the claim for service connection for right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current chronic obstructive pulmonary disease and left thoracotomy were not manifest in service and are unrelated to service.  

2.  The RO last denied service connection for right ear hearing loss disability in August 1997.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of that decision.

3.  Since the final August 1997 decision denying service connection for right ear hearing loss disability, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a pulmonary disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The August 1997 RO decision denying service connection for right ear hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  The criteria to reopen the claim for service connection for right ear hearing loss disability based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in January 2012.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice complied with Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning reopening previously denied claims.   

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for the disabilities at issue; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations were adequate as the examiners clinically evaluated the Veteran, reviewed the claims file, and explained the reasons for the opinions rendered.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  38 C.F.R. § 3.303(b).  

The Veteran appeals for service connection for a pulmonary disorder.  Service treatment records show that he was found to have pharyngitis and bronchitis in December 1966.  He was treated into January 1967, when X-rays were compatible with bronchial pneumonia/bronchitis.  His lungs and a chest X-ray were normal on service discharge examination in July 1967.

A September 2010 private medical record reports that the Veteran had a left thoracotomy for recurrent pleural effusion in 2003.  Chronic obstructive pulmonary disease was assessed in June 2011.  

VA medical opinions were obtained in May and June 2013.  The examiner reviewed the Veteran's claims folder and considered whether the Veteran's chronic obstructive pulmonary disease, pneumonia, and recurrent pleural effusions were related to his service pharyngitis and bronchitis, and concluded that they were not.  The examiner noted that the pharyngitis and bronchitis which occurred from December 1966 to January 1967 were incontiguous as an etiology for development of chronic obstructive pulmonary disease, pneumonia, and pleural effusions over 3 decades later.  The examiner also noted that there was no evidence in the Veteran's service treatment records that he had recurrent respiratory conditions, and that there was no mention of a respiratory problem on the Veteran's separation examination.  The examiner further indicated that there was no body of medical evidence to support a contention that pharyngitis and bronchitis lead to chronic obstructive pulmonary disease, pneumonia, and recurrent pleural effusions years later.  

Based on the evidence, the Board concludes that service connection is not warranted for pulmonary disability.  The only competent evidence as to whether the Veteran has current pulmonary disability which is related to service is from the VA examiner who examined him in 2013, and that examiner indicated that the Veteran's current pulmonary disorders are unrelated to service, giving detailed and cogent reasons for those opinions.  In the absence of competent evidence showing that any current pulmonary disorder is related to service, service connection is not warranted.  The Veteran, a layperson, argued in June 2013 that he has pneumonia which is related to service.  However, no medical evidence shows any current pneumonia, and whether any of the demonstrated current pulmonary disorders are related to service is a complex medical question for which medical training is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Next, the Veteran appeals for service connection for right ear hearing loss disability.  The RO last denied service connection for right ear hearing loss disability in August 1997.  The Veteran was notified of the decision and of his appellate rights by a letter dated in August 1997.  He did not appeal, and no correspondence or additional evidence was received from him within one year following the August 1997 notice to him.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The basis of the decision was that right ear hearing loss disability was not incurred in service and organic disease of the nervous system was not manifest to a degree of 10 percent within 1 year of separation.  

At the time of the August 1997 decision, there were service treatment records showing that the Veteran reported having had ear, nose, or throat trouble in April 1967.  His July 1967 service discharge examination report did not show right ear hearing loss disability.  During a June 1997 VA examination, the Veteran reported being around loud explosives during the (Vietnam) war.  On examination, his right ear pure tone threshold was 45 decibels at 4000 Hertz.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The evidence submitted since the last final decision in August 1997 is not sufficient to reopen the claim.  The Veteran's October 2011 statement that he was exposed to loud artillery constantly in service is cumulative of his June 1997 report of being around loud explosives during service.  The August 2012 VA medical opinion to the effect that the Veteran's current right ear hearing loss disability was not likely caused by service is not material, as it does not support service connection but instead works against it.  The Veteran's September 2012 and June 2013 statements, including those concerning why he feels his right ear hearing loss disability should be service-connected, are not material, as he is not competent to relate current hearing loss disability to service.  This is a complex medical matter for which medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran argued in June 2013 that he never had a service discharge examination, and so it was unclear why he is service-connected for just the left ear.  However, his service discharge examination report is of record and does not show right ear hearing loss disability, and his current right ear hearing loss disability was indicated by the August 2012 VA examiner to be unlikely related to service.  

The evidence still does not show that the Veteran's current right ear hearing loss disability was manifest in or is related to service.  Since new and material evidence has not been received concerning the claim, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

Service connection for a pulmonary disorder is not warranted.

The application to reopen the claim for service connection for right ear hearing loss disability is denied.


REMAND

In June 2013, the Veteran indicated that a VA psychiatrist at the Leavenworth, Kansas VA Medical Center diagnosed him with PTSD.  There is no diagnosis of record of any psychiatric disorder, including in any of the records found on Virtual VA.  In essence, there is an allegation that there is a relevant VA medical record which has not been secured for the record.  VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).  Accordingly, any VA medical records showing psychiatric diagnoses should be obtained.  Thereafter, any additional development which may be necessary should be performed. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any VA medical records of VA treatment which the Veteran has received which show any psychiatric diagnoses.  

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


